In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00085-CV



     JOHN WINNETT AND KIM LEIDY, Appellants

                            V.

                GARY KAVAN, Appellee



        On Appeal from the County Court at Law
                 Fannin County, Texas
            Trial Court No. CV-2012-7047




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION
       John Winnett and Kim Leidy, appellants, have filed a motion seeking to dismiss their

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1).

       We dismiss this appeal.




                                           Bailey C. Moseley
                                           Justice


Date Submitted:       October 22, 2013
Date Decided:         October 23, 2013




                                             2